Title: From Abigail Smith Adams to William Smith Shaw, 18 October 1811
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear William
Quincy october 18th, 1811

Your good uncle Cranch is gone. heaven has Saved him the greatest anguish he could experience in this Life. the following her to the Tomb, She is still living, which is all we can say. The family requested me to notify you that the funeral will be on Saturday at 2 oclock—the Corpse to be carried to the meeting House. I will thank you to lend me if you can without inconvenience to yourself 30 Dollars dr Tufts has not been able to go to Town this week. when he is I will repay you with thanks. Your Sister wants Some articles of mourning—as She has not any thing to wear—
Louissa will inform you what they are and purchase them for her; I am my dear Nephew / Your afflicted Aunt
 


Abigail AdamsPS since writing the above Louissa I believe will not want of you more than 10 dollars on my account